DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2022 has been entered.
 
Summary
The Applicant’s arguments and claim amendments received on July 13, 2022 are entered into the file. Currently, claim 1 is amended; claims 2-4 and 7 are canceled; resulting in claims 1, 5, 6, and 8 pending for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2022 is considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 1, 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Maruichi ‘341 (US 2009/0280341, previously cited) in view of Maruichi ‘457 (JP 2009-241457, machine translation via EPO provided) and Onishi (JP 2000-343604, machine translation previously provided).
Regarding claims 1 and 5, Maruichi ‘341 teaches a heat shrinkable multilayer film comprising outer surface layers (2; front and back layers) each containing polyester resin and an intermediate layer (1; interlayer) containing a polystyrene resin (Fig. 1, [0013], [0087]). In the embodiments of Examples 9-11, Maruichi ‘341 teaches a heat shrinkable multilayer film wherein the intermediate layer contains 30 wt% of a styrene-butadiene-styrene block copolymer having a Vicat softening temperature of 82 °C and 70 wt% of a compounded resin A having a Vicat softening temperature of 70 °C ([0131]-[0142]). Thus, the styrene-butadiene-styrene block copolymer having a Vicat softening temperature of 82 °C corresponds to the claimed polystyrene resin (A) and the compounded resin A having a Vicat softening temperature of 70 °C corresponds to the claimed polystyrene resin (B). Maruichi ‘341 further teaches that the compounded resin A is prepared by compounding a styrene-isoprene-butadiene-styrene copolymer with a styrene-butadiene-styrene copolymer ([0128]), such that, between the compounded resin A and the styrene-butadiene-styrene block copolymer, all of the polystyrene resin constituting the intermediate layer is aromatic vinyl hydrocarbon-conjugated diene copolymer.
Similar to the embodiments of Examples 9-11, the heat shrinkable multilayer film of Example 13 comprises outer surface layers made of a polyester resin and an intermediate layer containing 30 wt% of a styrene-butadiene copolymer having a Vicat softening temperature of 82 °C (polystyrene resin (A)) and 70 wt% of a compounded resin B having a Vicat softening temperature of 70 °C (polystyrene resin (B)).
Therefore, Examples 9-11 and 13 of Maruichi ‘341 teach the polystyrene resins (A) and (B) being included in an amount that falls squarely within the ranges of claim 1 and having a difference in Vicat softening temperature that falls squarely within the range of claim 5. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Maruichi ‘341 further teaches that the intermediate layer is bonded to the outer surface layers with first and second adhesive layers (3) which comprise a hydrogen addition product of an aromatic vinyl hydrocarbon-conjugated diene copolymer having a functional group ([0013], [0027], [0134], [0150], Fig. 1). Although Maruichi ‘341 teaches that the adhesive resin of the adhesive layers can be, for example, a maleic anhydride modified styrene-ethylene/butylene-styrene block copolymer so that the adhesive resin can be dissolved in or swelled in a solvent which dissolves polyester-type resins ([0027], [0133], [0149]), the reference does not expressly teach that each of the first and second adhesive layers comprises a polyester elastomer, a polyester resin and a polystyrene resin, or a polystyrene resin and a polyester elastomer.
However, in the analogous art of heat-shrinkable films for labels, Maruichi ‘457 teaches a similar heat-shrinkable film comprising front and back layers made of a polyester resin which are laminated on an intermediate layer (interlayer) via an adhesive layer [0008]. Maruichi ‘457 teaches that by using adhesive layers made of a modified styrene elastomer and/or a modified polyester elastomer, the front and back layers and the intermediate layer can be stably attached with high adhesion strength so that delamination does not occur ([0008], [0025], [0064]). Similar to Examples 9-11 and 13 of Maruichi ‘341, Examples 1 and 2 of Maruichi ‘457 use a hydrogenated styrene-butadiene copolymer modified with maleic anhydride (i.e. a maleic anhydride modified styrene-ethylene/butylene-styrene block copolymer) as the adhesive resin constituting the adhesive layer in combination with front and back layers made of a polyester resin and an intermediate layer made of a styrene-butadiene copolymer ([0067]-[0068]). However, in Example 3, Maruichi ‘457 further teaches an adhesive layer composed of a mixture of a polyester-based elastomer and a hydrogenated styrene-butadiene-styrene block copolymer (polystyrene resin), which is again used in combination with front and back layers made of a similar polyester resin and an intermediate layer made of a similar styrene-butadiene copolymer [0069].
It is noted that the front and back layers and the intermediate layers bonded by the adhesive layers in all of Examples 9-11 and 13 of Maruichi ‘341 and Examples 1 and 3 of Maruichi ‘457 have substantially similar compositions (see [0131]-[0149] of Maruichi ‘341 and [0067], [0069] of Maruichi ‘457). For instance, the polyester resins of the front and back layers all comprise a terephthalic acid as a dicarboxylic acid component, a component derived from ethylene glycol, and a component derived from 1,4-cyclohexanemethanediol, while the intermediate layers all comprise a styrene-butadiene copolymer made of 77-78 wt% of styrene and 22-23 wt% of butadiene.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat shrinkable multilayer film of Maruichi ‘341 by substituting a mixed resin of a polystyrene resin and a polyester elastomer for the maleic anhydride modified styrene-ethylene/butylene-styrene block copolymer of the adhesive layer, based on their art-recognized equivalence, as taught by Maruichi ‘457, for use as an adhesive layer having high adhesive strength which prevents delamination between the polyester resin front and back layers and the styrene-butadiene copolymer intermediate layer of Maruichi ‘341.
Maruichi ‘341 in view of Maruichi ‘457 does not expressly teach a dimensional change in a TD represented by equation (1) of -55 to -1000 µm with respect to a film cut to a measurement reference length of 16 mm, as recited by claim 1. However, in the analogous art of heat shrinkable films for labels, Onishi teaches a heat shrinkable film having excellent shrinkage properties at high temperature while suppressing natural low-temperature shrinkage ([0006]-[0007], [0041]). Onishi teaches that the lateral heat shrinkage rate at 80 °C x 10 seconds is preferably in the range of 30 to 40% in order to achieve sufficient shrinkage properties for use as a heat shrink label [0024]. However, Onishi further teaches that the heat shrinkage (dimensional change) at 30 °C x 30 days is preferably 2.5% or less so as to reduce the natural shrinkage of the film in normal environmental conditions [0025]. Onishi teaches that this low-temperature natural shrinkage leads to the undesirable formation of wrinkles in the film [0004]. Onishi further teaches that the high-temperature and low-temperature shrinkage properties can be independently adjusted by modifying the film formation conditions, including the stretching temperature and stretching ratio ([0029]-[0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum value of a result-effective variable such as the claimed dimensional change through routine experimentation, especially given the teachings in Onishi regarding the desire to minimize wrinkles caused by low-temperature shrinkage properties. See MPEP 2144.05(II). Furthermore, it is noted that the instant specification similarly recognizes film formation conditions (e.g. stretching temperature and stretching ratio) as parameters that can be adjusted in order to achieve different values of dimensional change.
Regarding claim 6, Maruichi ‘341 in view of Maruichi ‘457 and Onishi teaches all of the limitations of claim 1 above, and Maruichi ‘341 further teaches a heat shrinkable multilayer film wherein the ratio of the total thickness of the outer surface layers to the thickness of the intermediate layer is about 0.39 (12 µm/31 µm) [0134], which falls squarely within the range of claim 6. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claim 8, Maruichi ‘341 in view of Maruichi ‘457 and Onishi teaches all of the limitations of claim 1 above, and Maruichi ‘341 further teaches a heat shrinkable multilayer label comprising the heat shrinkable multilayer film (Abstract, [0013], [0134]).


Response to Arguments
Response-Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 4-6 of the remarks filed July 13, 2022, with respect to amended independent claim 1 have been considered but are moot because they do not address the combination of references being used in the rejections above. In light of the amendments to claim 1, Maruichi ‘457 is used as a secondary reference in combination with Maruichi ‘341. The Applicant’s arguments directed to Maruichi ‘341 will be addressed below insofar as they relate to the new grounds of rejection.

The Applicant argues on page 5 that Maruichi ‘341 essentially includes a hydrogen addition product of an aromatic vinyl hydrocarbon-conjugated diene copolymer having at least one functional group, such that using adhesive resins satisfying the new limitation in lines 12-15 of claim 1 would not yield a satisfactory result for the intended purpose of Maruichi ‘341.
This argument is not persuasive. Although it is acknowledged in the prior art rejections above that Maruichi ‘341 does not expressly teach or suggest the newly added limitation requiring that the adhesive layer comprises a polyester elastomer, a mixed resin of a polyester resin and a polystyrene resin, and a mixed resin of a polystyrene resin and a polyester elastomer, Maruichi ‘457 is used as a secondary reference to demonstrate the equivalence between the adhesive resin taught by Maruichi ‘341 and a mixed resin of a polystyrene resin and a polyester elastomer for achieving the intended purpose of Maruichi ‘341.
Specifically, the goal of the adhesive layer of Maruichi ‘341 is to prevent delamination between an intermediate layer comprising an aromatic vinyl hydrocarbon-conjugated diene copolymer and outer surface layers comprising a polyester type resin [0020]. Although Maruichi ‘341 teaches that the adhesive layer should be a hydrogen addition product of an aromatic vinyl hydrocarbon-conjugated diene copolymer having at least one functional group in order to prevent delamination, Maruichi ‘457 teaches that the layers can be stably attached without causing delamination when the adhesive layer is made of a modified styrene elastomer and/or a modified polyester elastomer [0008]. Maruichi ‘457 further teaches specific examples where the adhesive layer contains either the same hydrogenated styrene-butadiene copolymer modified with maleic anhydride as Maruichi ‘341, or a mixed resin of a polyester elastomer and a styrene-butadiene copolymer ([0067]-[0069]). Therefore, one of ordinary skill in the art would have expected that a heat shrinkable multilayer film having excellent interlayer adhesive strength and delamination prevention would be obtained by replacing the adhesive layer of Maruichi ‘341 with that of Maruichi ‘457.
It is further noted that the instant specification discloses that the adhesive resin constituting the adhesive layer can be selected from a styrene elastomer, a polyester elastomer, a modified product of a styrene elastomer or a polyester elastomer, a mixed resin of a polyester resin and a polystyrene resin, and a mixed resin of a polystyrene resin and a polyester elastomer [0052]. Therefore, the instant invention appears to recognize, similar to Maruichi ‘457, that styrene elastomers and mixed resins of polystyrene resins and polyester elastomers are equivalent for use as an adhesive resin to bond a styrene-butadiene interlayer with polyester resin front and back layers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Banno et al. (US 2016/0284248) teaches a shrink label comprising surface layers made of polyester resin, intermediate layers (layer A) made of a mixture of styrene-butadiene copolymers (Styrolux S and Styrolux T), and adhesive resin layers made of a mixture of polystyrene resin and polyester resin ([0243], [0458]-[0460], [0466], Examples 3-4, Table 1, Fig. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785